Exhibit 10.2

J. ALEXANDER’S CORPORATION

R. Gregory Lewis

Nashville, TN

Dear Greg:

This letter describes changes to your Salary Continuation Agreement dated as of
December 26, 2008 (the “Salary Continuation Agreement”), between you and J.
Alexander’s Corporation, a Tennessee corporation (the “Corporation”). Such
changes shall be contingent upon the occurrence of, and effective at, the
Effective Time (as defined in that certain Agreement and Plan of Merger, dated
as of June 22, 2012, by and among Fidelity National Financial, Inc. (“Parent”),
Fidelity Newport Holdings, LLC (“Operating Company”) (for the limited purposes
set forth therein), American Blue Ribbon Holdings, Inc. (“Purchaser”), Athena
Merger Sub, Inc. (“Merger Sub”) and the Corporation (the “Merger Agreement”)).

Pursuant to the Merger Agreement and the other transaction agreements
contemplated thereby, the Corporation will merge with Merger Sub and become a
wholly owned subsidiary of Purchaser, and the assets and liabilities of the
Corporation, including the Salary Continuation Agreement will be assigned to and
assumed by a newly formed subsidiary of the Corporation (“Successor”) that
itself, in turn, will be transferred to the Operating Company. After the
consummation of these transactions, the business of the Corporation will be
conducted by the Successor and its subsidiaries, which will operate as the
upscale dining division of the Operating Company and additional upscale dining
establishments may be added to such division from time to time.

 

  1. Amendment to Suspend/Terminate Certain SCA Obligations. Section 7 of the
Salary Continuation Agreement is amended, effective as of the Effective Time, to
add the following new sentences at the end thereof to read as follows:

Notwithstanding any other provision in this Agreement, the obligations of the
Corporation under this Section 7 shall be suspended during the period that all
of the guarantees required under Section 16 of this Agreement are in effect. In
the event that the Indirect LLC Beneficial Ownership (as defined below) of the
Class B Permitted Holders (as defined below) is less than 40% at any time, then
all of the Corporation’s obligations under this Section 7, including, without
limitation, the Corporation’s obligation to establish a rabbi trust with funds
provided by the Corporation and the Corporation’s obligation to make
contributions to such trust, shall resume and be effective from and after such
time, and the guarantee by Fidelity National Financial, Inc. set forth in
Section 3 of that certain letter agreement, dated June 22, 2012, shall
terminate, be released and be of no further force and effect upon the
establishment of a rabbi trust in conformity with the provisions of this
Section 7.

For purposes of this Agreement: (a) “Class B Permitted Holders” means any of
Fidelity National Special Opportunities, Inc. (including any successor thereto)
and any of its affiliates (but only for as long as such persons are affiliates);
(b) “Indirect LLC Beneficial Ownership” means, with respect to the Class B



--------------------------------------------------------------------------------

Permitted Holders at any given time, a percentage, calculated by dividing
(i) the sum of (A) the number of LLC Units then directly owned by all Class B
Permitted Holders and (B) the number of shares of Class A/B common stock of
Purchaser then directly owned by all Class B Permitted Holders, by (ii) the
total number of LLC Units then issued and outstanding; and (c) “LLC Units” has
the meaning set forth in the amended and restated limited liability company
agreement contemplated by the Merger Agreement.

 

  2. Amendment. The Salary Continuation Agreement shall be amended, effective as
of the Effective Time, to provide as follows:

Each reference to the “Corporation” herein shall be deemed to refer solely to J.
Alexander’s Corporation and its successors and permitted assigns.

 

  3. Guarantee. Each of Parent and Purchaser shall, and hereby does, contingent
on the occurrence of, and effective upon, the Effective Time, guarantee the
performance of the obligations of the Successor under the Salary Continuation
Agreement until such time as the Indirect LLC Beneficial Ownership of the Class
B Permitted Holders is less than 40%, whereupon (a) the Successor’s obligations
under Section 7 of the Salary Continuation Agreement shall resume and again be
effective and (b) as to the Parent, this guarantee shall terminate, be released
and be of no further force and effect upon the Successor’s establishment of a
rabbi trust in conformity with the provisions of such Section 7 of the Salary
Continuation Agreement, and the guarantee of Purchaser shall continue in effect.
Parent and Purchaser each hereby waives diligence, presentment, demand of
performance, filing of any claim, any right to require any proceeding first
against the Corporation or the Successor, protest, notice and all demands
whatsoever in connection with the performance of its obligations set forth in
this Section 3. If Executive so requests, the rabbi trust shall be established
with the Successor’s funds at the Purchaser or Fidelity Newport Holdings, LLC
level.

For purposes of this Agreement: (a) “Class B Permitted Holders” means any of
Fidelity National Special Opportunities, Inc. (including any successor thereto)
and any of its affiliates (but only for as long as such persons are affiliates);
(b) “Indirect LLC Beneficial Ownership” means, with respect to the Class B
Permitted Holders at any given time, a percentage, calculated by dividing
(i) the sum of (A) the number of LLC Units then directly owned by all Class B
Permitted Holders and (B) the number of shares of Class A/B common stock of
Purchaser then directly owned by all Class B Permitted Holders, by (ii) the
total number of LLC Units then issued and outstanding; and (c) “LLC Units” has
the meaning set forth in the amended and restated limited liability company
agreement contemplated by the Merger Agreement.

 

  4. Continuing Force and Effect. Other than the amendments specifically agreed
herein, the Salary Continuation Agreement remains in full force and effect.

 

  5.

Severability. If any provision of this letter agreement or the application of
any such provision to any party or circumstances will be determined by any court
of competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this letter

 

2



--------------------------------------------------------------------------------

  agreement or the application of such provision to such person or circumstances
other than those to which it is so determined to be invalid and unenforceable,
will not be affected thereby, and each provision hereof will be validated and
will be enforced to the fullest extent permitted by law.

 

  6. Governing Law. This letter agreement will be governed by and construed
under the internal laws of the State of Tennessee, without regard to its
conflict of laws principles.

 

  7. Jurisdiction and Venue. This letter agreement will be deemed performable by
all parties in, and venue will exclusively be in the state or federal courts
located in the State of Tennessee. Each party hereto and future signatory hereby
consents to the personal jurisdiction of these courts and waive any objections
that such venue is objectionable or improper.

 

  8. Headings. All descriptive headings of Sections and paragraphs in this
letter agreement are intended solely for convenience, and no provision of this
letter agreement is to be construed by reference to the heading of any section
or paragraph.

 

  9. Counterparts. This letter agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.

If you agree to the amendments to your Salary Continuation Agreement set forth
above, please sign as indicated on the following page and return a signed copy
to the Corporation and to Brent Bickett.

 

3



--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have executed this Letter Agreement
effective as of the date set forth above.

 

J. ALEXANDER’S CORPORATION By:   /s/ Lonnie J. Stout II  

Name:  Lonnie J. Stout II

 

Title:    Chairman, President and

 

   Chief Executive Officer

Acknowledged and Agreed this 22nd day of June 2012, by:

/s/ R. Gregory Lewis                        

R. Gregory Lewis

 

[Signature Page to Letter Agreement (R. Gregory Lewis)]



--------------------------------------------------------------------------------

Acknowledged and Agreed (solely in respect of Section 3 above) this 22nd day of
June 2012, by:

 

FIDELITY NEWPORT HOLDINGS, LLC By:   /s/ Hazem Ouf  

Name:  Hazem Ouf

 

Title:    Chief Executive Officer

 

[Signature Page to Letter Agreement (R. Gregory Lewis)]



--------------------------------------------------------------------------------

Acknowledged and Agreed (solely in respect of Section 3 above) this 22nd day of
June 2012, by:

 

FIDELITY NATIONAL FINANCIAL, INC. By:   /s/ Michael L. Gravelle  

Name:  Michael L. Gravelle

 

Title:    Executive Vice President, General Counsel

 

   and Corporate Secretary

 

[Signature Page to Letter Agreement (R. Gregory Lewis)]



--------------------------------------------------------------------------------

Acknowledged and Agreed (solely in respect of Section 3 above) this 22nd day of
June 2012, by:

 

AMERICAN BLUE RIBBON HOLDINGS, INC. By:   /s/ Goodloe Partee  

Name:  Goodloe Partee

 

Title:    Authorized Person

 

[Signature Page to Letter Agreement (R. Gregory Lewis)]